I dissent. Since it was made clearly to appear to the court that an action in equity was pending to offset one judgment against the other, there was every good reason in the proper administration of justice to further stay execution and not to force collection on the supersedeas bond until after decision of the action in equity. Had the plaintiff Boucher succeeded in his suit instituted to offset one judgment against the other, the liability of the sureties on the bond would have been at an end. Why, then, should the court further complicate the situation under the circumstances by requiring the sureties to pay the amount of the bond in advance of a decision in the action in equity? No good reason appears to me and certainly no harm or injustice would have been occasioned by the short delay necessitated. The course pursued by the district court only tended to add to the confusion so noticeable in this extended litigation.